Citation Nr: 0804940	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005, and November 2005 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran was granted service connection for his PTSD in 
July 2004.  He submitted a notice of disagreement with the 
disability evaluation assigned for his disability award in 
August 2004.  The veteran was issued a statement of the case, 
as to a higher disability evaluation for his PTSD, in March 
2005.

The Board has reviewed the claims folder and not found 
evidence of a substantive appeal in regard to the veteran's 
claim for a higher disability evaluation for his PTSD.  
Further, the issue of a higher evaluation for PTSD has not 
been certified on appeal.  Accordingly, the Board finds that 
the issue is not before it for appellate review.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service connected for the following 
disabilities: PTSD, evaluated as 50 percent disabling, 
bilateral sensorineural hearing loss, evaluated as 30 percent 
disabling, and tinnitus, evaluated as 10 percent disabling.  
His combined service-connected disability evaluation is 70 
percent.  The veteran alleges that his service-connected 
disabilities combine to make him unable to work.  

The veteran submitted a formal claim for a TDIU rating in 
April 2005.  He reported that he had last worked for a peanut 
company in 2002.  However, several VA outpatient entries gave 
conflicting information on the veteran's employment status.  
Entries in December 2003 and April 2004 said that he was 
unemployed, due to arthritis.  However, entries dated in July 
2004 and February 2005, respectively, said that the veteran 
was employed.  The latter entry said the veteran was a peanut 
mill machine operator.  The entry did not appear to refer to 
that occupation as a historical statement, but as a current 
status.  However, the psychiatrist did refer to the veteran's 
PTSD as profound at the time of the entry in February 2005.  
The status of the veteran's employment needs to be verified.  

The veteran did not report to VA that he was in receipt of 
Social Security Administration (SSA) disability benefits.  
However, he informed several VA healthcare providers and 
examiners of that fact.  This was noted at the time of a VA 
general medical examination in May 2005 when the veteran 
reported that he was in receipt of SSA disability benefits 
since 2004.  A social work note, from May 2007 also reported 
that the veteran was in receipt of SSA disability benefits.  
Several other outpatient entries have reported the veteran as 
saying he was "disabled" since 2002.  An assessment from 
September 2003 reported the veteran had a pending SSA claim.  
The veteran's SSA records must be obtained.

The veteran's primary service-connected disability is his 
PTSD.  He was afforded a VA examination to assess his level 
of disability in December 2006.  The examiner said that there 
was not total occupational and social impairment due to the 
veteran's PTSD signs and symptoms.  This answer was expressed 
as a single word answer of "no" in response to a question 
on the examination form.  The examiner went on to say yes to 
several questions regarding deficiencies in several areas 
that were related to the veteran's PTSD.  The examiner was 
asked to provide examples of these deficiencies and did so.  
However, there was no further comment to explain how the 
veteran's PTSD did not cause total occupational and social 
impairment.  Moreover, the examiner provided a Global 
Assessment of Functioning (GAF) score of 45.  

The Board notes that the GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 
41 - 50 is defined as "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  

The Board notes the veteran was seen by a VA therapist in 
September 2003 and March 2004, respectively, that said the 
veteran was unemployable.  Neither entry made reference as to 
why the veteran was unemployable.  Physical conditions were 
included in the overall assessment.  In addition, the VA 
outpatient entry of February 2005 described the veteran's 
PTSD symptoms as profound.

A new PTSD examination is required to obtain an opinion as to 
the veteran's employability that includes, a complete review 
of the record, and a rationale for any opinion expressed.

In regard to the veteran's claim for service connection for 
hypertension, he asserts that he developed his hypertension 
as secondary to stress related to his PTSD.  The veteran 
submitted his initial claim for VA disability compensation 
benefits in April 1996.  The veteran did not report any 
private or VA treatment for the disabilities he claimed at 
that time.  Since that time, the only non-VA physician he has 
identified as having provided treatment is R. Cook, M.D.  The 
records from Dr. Cook do not address the etiology of the 
veteran's hypertension or whether any service-connected 
disability aggravates the disorder.  The veteran has listed 
VA as his only other source for treatment.

The Board notes that the May 2005 VA general medical examiner 
recorded that the veteran said he was diagnosed with 
hypertension in the 1980's.  The veteran has not provided any 
information as to where this was or whether there are records 
to support this contention.  Also, a VA outpatient record, 
dated December 17, 2003, noted that the veteran had prior 
substance abuse treatment, to include at Panama City 
[,Florida] in 1980's.  

The latter entry appears to refer to treatment provided to 
the veteran at a VA facility in the 1980's.  If so, there is 
an obligation to obtain the records as they may relate 
directly to the veteran's hypertension claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  This is especially so in 
light of the history recorded at the VA examination of May 
2005.

Finally, the veteran has not provided evidence to support his 
contention that his hypertension is either caused or 
aggravated by his service-connected PTSD.  There is a March 
15, 2005 VA outpatient entry, signed by a treating 
psychologist, wherein the psychologist describes the 
veteran's current condition.  In addition to noting several 
symptoms, the psychologist also referred to the veteran's 
high blood pressure "related to his PTSD."  This statement 
is not explained further and there are no other entries that 
make a similar connection.  An examination is required to 
address the question of whether the veteran's hypertension is 
caused, or aggravated, by his service-connected PTSD. 

The Board notes that the veteran was recently examined in 
regard to his service-connected hearing loss disability in 
August 2007.  There is no requirement for a new examination 
of the disability unless circumstances on remand would 
require one.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

Even if the veteran fails to provide 
additional information regarding 
treatment, the RO must conduct a search 
for VA records related to treatment 
provided to the veteran at Panama City in 
the 1980's.  

2.  The veteran must be contacted and 
asked to provide information regarding 
any form of employment he has had between 
2002 and when he submitted his TDIU claim 
in April 2005.  The RO should develop for 
information/evidence from any employer(s) 
as required.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits.  
This should include the decision granting 
the benefits, as well as all medical 
records relied on in reaching the 
decision.

4.  Upon completion of the above, the 
veteran should be afforded a psychiatric 
examination.  The examiner must review 
the veteran's claims folder, and a copy 
of this remand, in association with the 
examination.  The examiner should include 
a reference to having reviewed both in 
the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of PTSD found to be present.  In 
addition, the examiner is requested to 
provide an opinion as to whether the 
veteran's service-connected PTSD 
disability renders him unable to obtain 
or maintain substantially gainful 
employment.  A complete rationale for any 
opinion must be expressed in the report.  

5.  The veteran also should be afforded 
an examination to address his claim for 
service connection for hypertension.  The 
purpose of the examination is to obtain a 
detailed history and medical opinion 
evidence regarding whether the veteran's 
hypertension is related to his military 
service or is caused or aggravated by his 
service connected PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner.  The 
examiner should indicate review of both 
in the examination report.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater (more 
likely than not) that the veteran's 
hypertension is: 1) directly related to 
service; 2) is caused by his service-
connected PTSD; or 3) is aggravated by 
service-connected PTSD.  The examiner 
should provide a complete rationale for 
all conclusions reached.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


